DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 1/13/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding Claim Interpretations under 112 (f), the claims are amended by incorporating a physical structure to the claim limitations.  Thus, the claims are no long interpreted under 112 (f).

Regarding Non-statutory Double Patening Rejection, 
Applicant’s arguments on the rejection as being unpatentable over claims of U.S. Patent Application No. 16/233,879, and in further view of YAZDIAN have been fully considered, and they are persuasive.  The rejections are now withdrawn.

Applicant’s arguments on the rejection as being unpatentable over claims of U.S. Patent Application No. 16/233,678, and in further view of YAZDIAN have been fully considered, and they are moot.  The claims are now rejected as being unpatentable over claims of U.S. Patent No. 16/233,678, and in further view YAZDIAN and KIDD (US 2017/0228520 A1).  The co-pending application, 16/233,678 whose amended claims are not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
Please see the rejection for more details.

Regarding the claims rejected under 112 (b), the claims are amended accordingly. The previous rejections are now withdrawn.

Regarding the claims rejected under 102, Applicant’s arguments, pages 10-13, have been fully considered and are moot upon a further consideration and a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over YAZDIAN (US 2018/0018373 A1), and in further view of KIDD (US 2017/0228520 A1).  

On pgs., 11-12, Applicant asserts, “YAZDIAN specifically emphasizes that the system and method discloses are for a multi-user assistant in order to get away from an intelligent assistant that is for assisting a single user … This clearly teaches away from what the subject matter that the claims of the instant application are directed to.”  However, Examiner respectfully disagrees.  Although YAZDIAN teaches scenarios of using the system with multiple users, YAZDIAN also teaches interactions between a single user and the system (Par 29, Par 52, etc.).  

On pg. 12, Applicant asserts, “As such, the intelligent assistant is not a machine dialogue agent that carries on a human machine dialogue.”  However, Examiner respectfully disagrees. In [0069], YAZDIAN clearly teaches that the system is capable of participating in and continuing conversations.
Please see the rejections below for more details.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 7, 9-10, 12-18 of copending Application No. 16/233,678 and further view of YAZDIAN (US 2018/0018373 A1) and KIDD (US 2017/0228520 A1). Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is rejected as being unpatentable over the claims of the 
Instant application: 16/233,716
(amended on 1/13/2021)
Co-pending application: 16/233,678
(amended on 12/30/2020)
Claim 1. 
A method, implemented on a machine having at least one processor, storage, and a communication platform for enabling communication with a user, comprising: 

receiving, via the communication platform, information representing surrounding of a user engaged in an on-going dialogue, 




wherein the information [includes a current response from the user in the on-going dialogue], is acquired 

from a current scene in which the user is present, and captures characteristics of the user and the current scene; 


extracting relevant features from the information; 


estimating a state of the user based on the relevant features, [wherein the state of the user is characterized based on at least one feature related to facial and non-facial appearances of the user in the current scene]; 


determining a dialogue context surrounding the current scene based on the relevant features; and 





generating a feedback directed to the current response of the user based on the state of the user and the dialogue context.

Claim 1:  
A method, implemented on a machine having at least one processor, storage, and a communication platform for enabling communication between a machine dialogue agent and a user, comprising: 

receiving, by the dialogue agent via the communication platform, information representing surrounding of a user to be engaged in a new dialogue, wherein the information is acquired from a scene in which the user is present and captures characteristics of the user and the scene; 










extracting relevant features from the information; 


estimating a state of the user based on the relevant features; 





determining a dialogue context surrounding the scene based on the relevant features; determining a topic for the new dialogue that is considered appropriate based on the characteristics of the user and the scene; 

determining an initiation node in a dialogue tree based on the state of the user and/or the dialogue context, wherein the dialogue tree is for governing the new dialogue with the user on the topic; and 


initiating the new dialogue between the dialogue agent and the user on the topic based on the initiation node of the dialogue tree.


Co-pending Application No. 16/233,678 is silent to the [bracketed] limitations. 
Please see the 103 rejections below for how YAZNDIAN and KIDD teaches the [bracketed] limitations.

Independent Claims 8 and 15 are similar to the method of Claim 1; thus, they are also rejected as being unpatentable over the claims of the co-pending application in further view of YAZDIAN, as shown in the table above.

With respect to the dependent claims, each of the claims maps to a corresponding dependent claim of the co-pending application in view of YAZDIAN or are found within the scope of the independent claim; please see mapping that follows: Instant Application Claim (I)-Co-pending Application Claim in view of YAZDIAN and KIDD (C):
Claims 2, 9, 16 (I):Claims 2,9,16 (C); Claim 3, 10, 17 (I):Claims 3,10,17 (C); Claims 4, 11, 18 (I):Claims 4, 11, 18 (C); Claims 5, 12, 19 (I):Claims 5, 12, 19 (C); Claims 6, 13, 20 (I):Claims 6, 13, 20 (C); Claims 7, 14, 21 (I):Claims 7, 14, 21 (C).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over YAZDIAN (US 2018/0018373 A1), and in further view of KIDD (US 2017/0228520 A1).

REGARDING CLAIM 1, YAZDIAN discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for enabling communication with a user (YAZDIAN Fig. 2 – “CPU, System Memory, Input Devices, Display Device”), comprising: 
receiving, via the communication platform (YAZDIAN Fig. 1), information representing surrounding of a user (YAZDIAN Fig. 3; Par 26 – “The system 100 includes an Observation Analysis 101 module communicatively linked to an Action Queue 102. The Observation Analysis 101 module is additionally linked to a variety of inputs, including a Maps and GPS 106 module which provide location data, a Calendars 107 module, Wearable Devices 113, Internet of Things (IoT) Devices 114, and Email, Chats, Messages, and Texts 115. The a Speech Acquisition 108 module, which is communicatively coupled to a Syntactic Parser 109.”; Par 27 – “Analysis 101 module uses these inputs, along with other inputs not shown, to determine the current context of a given situation.”) engaged in an on-going dialogue (YAZDIAN Par 43 – “In a particular embodiment, the digital assistant component 220 could analyze video data captured within the physical environment to determine a level of conversation amongst one or more users (e.g., verbal communication, sign language, etc.). For example, the digital assistant component 220 could maintain user profile data that specifies that a particular user is hearing impaired and frequently converses using sign language, and upon determining that the particular user is relatively quiet, the digital assistant component 220 could perform one or more actions to help stimulate conversation within the physical environment.”; Par 44 – “For example, the digital assistant component 220 could retrieve an instance of audio data that represents dialogue asking the users if they would like to play a game.”; Par 69 – “Additionally, the digital assistant component 220 may be configured to provide additional related information or searches that the user may find relevant or interesting based on his or her prior searches or other activity. In this embodiment, the system may be more capable of participating in and continuing conversations.”), wherein the information includes a current response from the user in the on-going dialogue (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”), is acquired from a current scene in which the user is present (YAZDIAN Fig. 3; Par 59 – “FIG. 3 illustrates a plurality of users within a home environment configured with a digital assistant component, according to one embodiment described herein. As shown, the environment 300 includes a plurality of users and an electronic device configured with the digital assistant component 220. In the depicted the users are currently sitting down for a meal. The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context.”), and captures characteristics of the user and the current scene (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 56 – “In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”; Par 41 – “For example, the digital assistant component 220 could collect information, using one or more input sensor devices 208, about the plurality of users within a physical environment. The digital assistant component 220 could then analyze the collected information to determine a present situational context for the plurality of users that are currently present within the physical environment. For example, the digital assistant component 220 could determine that the users are currently having dinner within the physical environment. The digital assistant component 220 could determine an action to perform based on the determined present situational context. For instance, the digital assistant component 220 could consider a level of social interaction currently occurring within the physical environment amongst a plurality of users.”); 
extracting relevant features from the information (YAZDIAN Par 50 – “For example, each user might have a GPS device associated with them, and the system may periodically poll each device to learn the current location of each family member. This device could be a cell phone, purpose-built GPS device, a wearable GPS, or any other suitable device.”; Par 52 – “In detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful.”; Par 70 – “As shown, the method 400 begins at block 410, where the digital assistant component 220 collects information, using one or more input sensor devices, about a plurality of users within a physical environment. The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”); 
estimating a state of the user based on the relevant features (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state.”; Par 56 – “In one embodiment, the digital assistant component 220 may store a user profile specifying a “person state” for each user. This person state could be based on a user informing the digital assistant component 220 of the state of themselves or another user, or could be based on observations and information received by the system, such as the user's tone of voice, location, or other information. In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”), wherein the state of the user is characterized based on at least one feature related to [facial] (YAZDIAN Par 74 – “Additionally, in the depicted embodiment, the digital assistant component 220 analyzes video data using one or more facial recognition techniques to determine an identity of a second one of the plurality of users within the physical environment (block 520). For example, the digital assistant component 220 could store data describing the appearance of each known user within the user profile data.”) and non-facial appearances of the user in the current scene (YAZDIAN Par 56 – “In one embodiment, the digital assistant component 220 may store a user profile specifying a “person state” for each user. This person state could be based on a user informing the digital assistant component 220 of the state of themselves or another user, or could be based on observations and information received by the system, such as the user's tone of voice, location, or other information. In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.””); 
determining a dialogue context surrounding the current scene based on the relevant features (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”; Par 70 – “The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”); and 
generating a feedback directed to the current response of the user (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”) based on the state of the user and the dialogue context (YAZDIAN Par 57 – “In some embodiments, the digital assistant component 220 is configured to use this “person state” when determining what sort of prompt or output is appropriate for each user at any given time. For example, if a user's person state indicates that they are currently angry, the system may decide to use a gentler or more soothing approach.”; Par 60 – “The digital assistant component 220 could then access a repository (e.g., a remote database) to determine one or more actions corresponding to the situational context. For example, the digital assistant component 220 could determine one or more interactive games that can be played while the family is sitting down to dinner. In one embodiment, the digital assistant component 220 is configured to consider a user profile for one or more of the users, specifying preferences of the one or more users. For example, the user a text-to-speech module corresponding to the favorite fictional character, in order to read the dialogue for the interactive game using a voice effect that corresponds to the fictional character.”; Par 67 – “The digital assistant component 220 may further limit its topic suggestions or news stories based on the users present. For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”; Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”; Par 69 – “Additionally, the digital assistant component 220 may be configured to provide additional related information or searches that the user may find relevant or interesting based on his or her prior searches or other activity. In this embodiment, the system may be more capable of participating in and continuing conversations.”).

YADIAN does not explicitly teach the [square-bracketed] limitations. In other words, YADIAN teaches analyzing a facial appearance of a user, but does not explicitly teach using the facial appearance for estimating the state of a user.  Broadly speaking, since the claim does not specify what it means by “a user state”, it can still be interpreted as estimating whether or not a user is present in the scene (presence state of a user) by analyzing the facial appearance of the user.  Nevertheless, Examiner provides KIDD for the clarity of the rejection.

KIDD explicitly discloses the [square-bracketed] limitations.  KIDD discloses a method/system conversing a user, comprising:
estimating a state of the user based on the relevant features (KIDD Par 27 – “In Block S110, the set of inputs can include inputs related to the personality of the patient, inputs related to the mood/emotional state of the patient, inputs related to biographical information of the patient, inputs related to medical information of the patient, and/or any other suitable inputs.”), wherein the state of the user is characterized based on at least one feature related to [facial] (KIDD Par 29 – “Regarding Block S110, inputs related to the mood/emotional state of the patient can be informative of a temporary mood/emotional state of the patient, and can be derived from one or more of: facial expressions of the patient captured by image sensors, speech (e.g., speech content, speech tone, etc.) captured by audio sensors, speech captured from inputs at a touch screen of the companion robot, speech captured in any other suitable manner, analysis of events of the patient (e.g., from biographical data extracted from conversations with the patient, from biographical data extracted from posts associated with the patient in electronic social networking applications, from digital communication received and/or transmitted to personal devices of the patient, etc.), and/or any other suitable source.”) and non-facial appearances of the user in the current scene (KIDD Par 29 – “Regarding Block S110, inputs related to the mood/emotional state of the patient can be informative of a temporary mood/emotional state of the patient, and can be derived from one or more of: facial expressions of the patient captured by image sensors, speech (e.g., speech content, speech tone, etc.) captured by audio sensors, speech captured from inputs at a touch screen of the companion robot, speech captured in any other suitable manner, analysis of events of the patient (e.g., from biographical data extracted from conversations with the patient, from biographical data extracted from posts associated with the patient in electronic social networking applications, from digital communication received and/or transmitted to personal devices of the patient, etc.), and/or any other suitable source.”); and
generating a feedback directed to the current response of the user based on the state of the user and the dialogue context (KIDD Par 53 – “trigger conditions in which to perform an action relating to the care provider, such as contacting the care provider in response to a patient conversing with the companion robot regarding emergency content;”; Par 59 – “In more detail for Block S130, in a specific example of an interaction plan having a first goal of strengthening the relationship between the companion robot and a patient who responds well to sympathy, and a second goal of promoting adherence to a medication regimen and the patient, an upstream node of a tree generated in Block S130 can have branches with conversation components that promote the patient to voice frustrations he/she is experiencing (e.g., “You seem really frustrated? Did anything happen today?”). Based on the inputs provided by the patient, downstream nodes of the tree can have branches with interaction components for appropriately responding to the frustrations inputted by the patient, where the interactions are chosen to have a sympathetic tone (e.g., “I'm really sorry to hear that”).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YAZDIAN to include analyzing the facial appearance of a user, as taught by KIDD.
One of ordinary skill would have been motivated to include analyzing the facial appearance of a user, in order to improve the accuracy of the interaction engine in generating interaction plans with conversation components (KIDD Par 67).


REGARDING CLAIM 2, YAZDIAN in view of KIDD discloses the method of claim 1, wherein the information includes multimodal sensor data (YAZDIAN Fig. 1 – “Input” and “Observation analysis 101”; Par 26 – “The system 100 includes an Observation Analysis 101 module communicatively linked to an Action Queue 102. The Observation Analysis 101 module is additionally linked to a variety of inputs, including a Maps and GPS 106 module which provide location data, a Calendars 107 module, Wearable Devices 113, Internet of Things (IoT) Devices 114, and Email, Chats, Messages, and Texts 115. The system 100 further includes a Speech Acquisition 108 module, which is communicatively coupled to a Syntactic Parser 109.”; Par 27 – “Analysis 101 module uses these inputs, along with other inputs not shown, to determine the current context of a given situation.”) in at least one of audio, visual, textual, and haptic modalities (YAZDIAN Par 73 – “As shown, the method 500 begins at block 510, where the digital assistant component 220 collects sensor data using one or more video capture devices and one or more microphone devices, for a plurality of users within a physical environment. The digital assistant component 220 analyzes the audio data using one or more voice recognition modules to determine an identity of a first user within the physical environment (block 515)”; Par 74 – “Additionally, in the depicted embodiment, the digital assistant component 220 analyzes video data using one or more facial recognition techniques to determine an identity of a second one of the plurality of users within the physical environment (block 520).”), where the audio sensor data record the current response from the user and/or acoustic sound from the current scene (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”).

REGARDING CLAIM 3, YAZDIAN in view of KIDD discloses the method of claim 1, wherein the state of the user (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User the user's current emotional state.”; Par 56 – “In one embodiment, the digital assistant component 220 may store a user profile specifying a “person state” for each user. This person state could be based on a user informing the digital assistant component 220 of the state of themselves or another user, or could be based on observations and information received by the system, such as the user's tone of voice, location, or other information. In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”) includes at least one of:
a text representing the current response from the user in the on-going dialogue (YAZDIAN Par 45 – “Additionally, the digital assistant component 220 may monitor user speech by analyzing audio data or texts and other messages sent by each user, and determine that users are referring to each other by name or referring to each other as “dad” and “mom” and associate each user with that name.”; Par 29 – “One example of an interaction between users and a particular embodiment of the system 100 is as follows. The Speech Acquisition 108 module receives speech input from a user. This information is handed to the Syntactic Parser 109, which determines that the user said “Where is dad?” The Entity Extraction 110 module identifies “dad” as a name, and the Tone/Emotion Analysis 112 module determines that the speaking user is not worried, but is merely curious.”; Par 53 – “For example, the digital assistant component 220 might be configured to recognize names, places, events, or other things in text how it may identify such entities in speech, and may respond to recognizing these entities in a similar fashion”); 
an appearance of the user observed in the current scene (YAZDIAN Par 74 – “Additionally, in the depicted embodiment, the digital assistant component 220 analyzes video data using one or more facial recognition techniques to determine an identity of a second one of the plurality of users within the physical environment (block 520). For example, the digital assistant component 220 could store data describing the appearance of each known user within the user profile data.”); 
an expression of the user estimated based on the information acquired from the current scene (YAZDIAN Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful.”); 
one or more emotions of the user inferred based on the expressions of the user (YAZDIAN Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful.”); and
an intent of the user inferred based on at least one of the expression and the one or more emotions (YAZDIAN Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful. The system may the module may be linked to an intent determination module that can better understand the intent of a user and therefore provide better assistance. Of course, in some embodiments a user may disable tone and emotion analysis, and the system will respond as if the user is calm and collected regardless of their current emotional state.”; Par 29 – “One example of an interaction between users and a particular embodiment of the system 100 is as follows. The Speech Acquisition 108 module receives speech input from a user. This information is handed to the Syntactic Parser 109, which determines that the user said “Where is dad?” The Entity Extraction 110 module identifies “dad” as a name, and the Tone/Emotion Analysis 112 module determines that the speaking user is not worried, but is merely curious. The Intent Determination 111 module determines that the user would like to know where “dad” is, and sends this information to the Observation Analysis 101.”).

REGARDING CLAIM 4, YAZDIAN in view of KIDD discloses the method of claim 1, wherein the dialogue context (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”; Par 70 – “The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”) includes at least one of: 
at least one object present in the current scene and a characterization thereof (YAZDIAN Par 70 – “Par 70 – “The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.””); 
an estimated classification of the current scene (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”); 
a characterization of the current scene (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment.”); and 
a sound heard from the environment of the current scene (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment.”; Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”).

REGARDING CLAIM 5, YAZDIAN in view of KIDD discloses the method of claim 1, further comprising determining a topic of the feedback (YAZDIAN Par 67 – “In another embodiment, the digital assistant component 220 may be configured to access a repository of conversation starters, current events, discussion topics, news stories, or other information in order to spark conversation among the users. For example, during meal time the system may pose a question or topic to the family in order to generate conversation and discussion.”; Par 68 – “If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”), wherein the topic is one of 
a subject matter relating to the on-going dialogue that is directed to a program; 
a subject matter dynamically determined based on the state of the user and/or the dialogue context related to the current scene (YAZDIAN Par 67 – “For example, during meal time the system may pose a question or topic to the family in order to generate conversation and discussion. Additionally, the digital assistant component 220 may convey recent news stories or other events to the users in order to keep them informed and allow them to discuss them. These conversation starters could similarly come at other times, whether because a user one or more users might want to know of a recent event or may want to have something to discuss. The digital assistant component 220 may further limit its topic suggestions or news stories based on the users present. For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”; Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”); and 
a combination thereof.

REGARDING CLAIM 6, YAZDIAN in view of KIDD discloses the method of claim 1, wherein the feedback corresponds to a response to be directed to the user in response to the current response of the user (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”; Par 67 – “The digital assistant component 220 may further limit its topic suggestions or news stories based on the users present. For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”) and is to be conveyed to the user in the on-going dialogue via at least one of speech and visual means (YAZDIAN Par 29 – “Upon determining a location or guess, the Observation Analysis 101 sends this determination to the Action Queue 102, which in turn sends it to the Scheduler 118 when appropriate. Finally, the system 100 can respond to the initial question through the Expressive Text-to-Speech 119 module (“Dad is on the way home, Billy!”). Depending on the decided action, the system 100 could also send a text through the Email, Chats, Messages, and Texts 116 module, update a Calendar 117, or any other output. The foregoing example is non-limiting, and is meant merely to describe one possible embodiment of the present invention.”; Par 55 – “In a preferred embodiment, if the digital assistant component 220 decides to interact with the users verbally, it uses an expressive text-to-speech module to do so. Some users may be more comfortable with oral guidance rather than text-based assistance, or may be otherwise unable or unwilling to receive guidance in another way. In some embodiments, the expressive text-to-speech module has one voice which it uses at all times, but in other embodiments each user may be able to configure the system to speak to them in a unique voice.”; Par 60 – “As a result, the digital assistant component 220 could access a text-to-speech module corresponding to the favorite fictional character, in order to read the dialogue for the interactive game using a voice effect that corresponds to the fictional character.”; Par 72 – “For example, the digital assistant component 220 could initiate playback of a trivia game, where the digital assistant component 220 outputs audio data using one or more speaker devices, where the audio data is generated by processing a textual trivia question with a text-to-speech analysis module. The digital assistant component 220 could then analyze audio data collected using one or more microphone devices to determine whether the users have correctly answered the trivia question (e.g., by processing the audio data using a speech-to-text analysis module and comparing the resulting string with one or more predefined answers for the trivia question.)”).

REGARDING CLAIM 7, YAZDIAN in view of KIDD discloses the method of claim 1, further comprising generating one or more instructions to be used for rendering the feedback to the user (YAZDIAN Par 47 – “In some embodiments, in addition to responding to a unique name from each user, the system may further be customizable such that each user can assign a different age, gender, nationality, accent, speech speed, and language to the system. For example, one user may interact with the system as if it was a 50-year old woman from Glasgow, while another may interact with the assistant as a 25 year-old man from Shanghai. In this way, each user receives ultimate customizability and the system serves each user in a personalized and unique manner.”; Par 57 – “In some embodiments, the digital assistant component 220 is configured to use this “person state” when determining what sort of prompt or output is appropriate for each user at any given time. For example, if a user's person state indicates that they are currently angry, the system may decide to use a gentler or more soothing approach. Additionally, if a user's person state indicates that they are busy or at work, the system may refrain from providing verbal prompts and may provide only silent output to the user, or may provide no output at all.”; Par 60 – “As a result, the digital assistant component 220 could access a text-to-speech module corresponding to the favorite fictional character, in order to read the dialogue for the interactive game using a voice effect that corresponds to the fictional character.”).

REGARDING CLAIM 8, YAZDIAN in view of KIDD discloses machine readable and non-transitory medium having information recorded thereon for enabling communication with a user, wherein the information, when read by the machine, causes the machine (YAZDIAN Par 17 – “A computer readable signal medium … with an instruction execution system, apparatus, or device”) to perform: the steps of Claim 1; thus, it is rejected under the same rationale.

Claim 9 is similar to the method of Claim 2; thus it is rejected under the same rationale.

Claim 10 is similar to the method of Claim 3; thus it is rejected under the same rationale.

Claim 11 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

Claim 12 is similar to the method of Claim 5; thus, it is rejected under the same rationale.

Claim 13 is similar to the method of Claim 6; thus, it is rejected under the same rationale.


REGARDING CLAIM 14, YAZDIAN in view of KIDD discloses the medium of claim 8, wherein the information, when read by the machine, further causes the machine (YAZDIAN Par 17 – “A computer readable signal medium … with an instruction execution system, apparatus, or device”) to perform the steps of Claim 7; thus it is rejected under the same rationale.

REGARDING CLAIM 15, YAZDIAN discloses a system for enabling communication with a user, comprising: 
a multimodal data analysis unit implemented by a processor and (YAZDIAN Fig. 1 – “Input” and “Observation analysis 101”) configured for receiving information representing surrounding of a user (YAZDIAN Fig. 3; Par 26 – “The system 100 includes an Observation Analysis 101 module communicatively linked to an Action Queue 102. The Observation Analysis 101 module is additionally linked to a variety of inputs, including a Maps and GPS 106 module which provide location data, a Calendars 107 module, Wearable Devices 113, Internet of Things (IoT) Devices 114, and Email, Chats, Messages, and Texts 115. The system 100 further a Speech Acquisition 108 module, which is communicatively coupled to a Syntactic Parser 109.”; Par 27 – “Analysis 101 module uses these inputs, along with other inputs not shown, to determine the current context of a given situation.”) engaged in an on-going dialogue (YAZDIAN Par 43 – “In a particular embodiment, the digital assistant component 220 could analyze video data captured within the physical environment to determine a level of conversation amongst one or more users (e.g., verbal communication, sign language, etc.). For example, the digital assistant component 220 could maintain user profile data that specifies that a particular user is hearing impaired and frequently converses using sign language, and upon determining that the particular user is relatively quiet, the digital assistant component 220 could perform one or more actions to help stimulate conversation within the physical environment.”; Par 44 – “For example, the digital assistant component 220 could retrieve an instance of audio data that represents dialogue asking the users if they would like to play a game.”; Par 69 – “Additionally, the digital assistant component 220 may be configured to provide additional related information or searches that the user may find relevant or interesting based on his or her prior searches or other activity. In this embodiment, the system may be more capable of participating in and continuing conversations.”), wherein the information includes a current response from the user in the on-going dialogue (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”), is acquired from a current scene in which the user is present (YAZDIAN Fig. 3; Par 59 – “FIG. 3 illustrates a plurality of users within a home environment configured with a digital assistant component, according to one embodiment described herein. As shown, the environment 300 includes a plurality of users and an electronic device configured with the digital assistant component 220. In the depicted embodiment, the users are currently sitting down for a meal. The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context.”), and captures characteristics of the user and the current scene (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 56 – “In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”; Par 41 – “For example, the digital assistant component 220 could collect information, using one or more input sensor devices 208, about the plurality of users within a physical environment. The digital assistant component 220 could then analyze the collected information to determine a present situational context for the plurality of users that are currently present within the physical environment. For example, the digital assistant component 220 could determine that the users are currently having dinner within the physical environment. The digital assistant component 220 could determine an action to perform based on the determined present situational context. For instance, the digital assistant component 220 could consider a level of social interaction currently occurring within the physical environment amongst a plurality of users.”), and extracting relevant features from the information (YAZDIAN Par 50 – “For example, each user might have a GPS device associated with them, and the system may periodically poll each device to learn the current location of each family member. This device could be a cell phone, purpose-built GPS device, a wearable GPS, or any other suitable device.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful.”; Par 70 – “As shown, the method 400 begins at block 410, where the digital assistant component 220 collects information, using one or more input sensor devices, about a plurality of users within a physical environment. The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”); 
a user state estimator implemented by a processor and (YAZDIAN Fig. 1 – “Person State 104”) configured for estimating a state of the user based on the relevant features (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state.”; Par 56 – “In one embodiment, the digital assistant component 220 may store a user profile specifying a “person state” for each user. This person state could be based on a user informing the digital assistant component 220 of the state of themselves or another user, or could be based on observations and information received by the system, such as the user's tone of voice, location, or other information. In some embodiments, a user's “person state” their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”), wherein the state of the user is characterized based on at least one feature related to [facial] (YAZDIAN Par 74 – “Additionally, in the depicted embodiment, the digital assistant component 220 analyzes video data using one or more facial recognition techniques to determine an identity of a second one of the plurality of users within the physical environment (block 520). For example, the digital assistant component 220 could store data describing the appearance of each known user within the user profile data.”) and non-facial appearances of the user in the current scene (YAZDIAN Par 56 – “In one embodiment, the digital assistant component 220 may store a user profile specifying a “person state” for each user. This person state could be based on a user informing the digital assistant component 220 of the state of themselves or another user, or could be based on observations and information received by the system, such as the user's tone of voice, location, or other information. In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.””);

a dialogue context info determiner implemented by a processor and (YAZDIAN Fig. 1 – “Syntactic Parser 109; Entity Extraction 110; Intent Determination 111; Observation Analysis 101”) configured for determining a dialogue context surrounding the current scene based on the relevant features (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”; Par 70 – “The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”); and 
a dialogue controller implemented by a processor and (YAZDIAN Fig. 1 – “Observation Analysis 101; Action Queue 102; Output”; Par 28 – “The Action Queue 102 handles the execution of the actions that are determined by the Observation Analysis 101. The Action Queue is connected to a variety of devices and modules, including a Scheduler 118 which actually implements the actions and orders them. The Scheduler 118 is coupled to Email, Chats, Messages, and Texts 116 as well as an Expressive Text-To-Speech 119 module. The Scheduler 119 is further connected to Calendars 117 for the users, Audio Media 120 such as songs and other audio cues, Tv and Visual or Mixed Media 121 like games and video, and to Computer and Internet Use 122.”) configured for generating a feedback directed to the current response of the user (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital provide a new one and may further adjust its future topic selection based on this failure.”) based on the state of the user and the dialogue context (YAZDIAN Par 57 – “In some embodiments, the digital assistant component 220 is configured to use this “person state” when determining what sort of prompt or output is appropriate for each user at any given time. For example, if a user's person state indicates that they are currently angry, the system may decide to use a gentler or more soothing approach.”; Par 60 – “The digital assistant component 220 could then access a repository (e.g., a remote database) to determine one or more actions corresponding to the situational context. For example, the digital assistant component 220 could determine one or more interactive games that can be played while the family is sitting down to dinner. In one embodiment, the digital assistant component 220 is configured to consider a user profile for one or more of the users, specifying preferences of the one or more users. For example, the user profile could specify that one of the children present within the physical environment 300 has a particular favorite fictional character. As a result, the digital assistant component 220 could access a text-to-speech module corresponding to the favorite fictional character, in order to read the dialogue for the interactive game using a voice effect that corresponds to the fictional character.”; Par 67 – “The digital assistant component 220 may further limit its topic suggestions or news stories based on the users present. For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”; Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”; Par 69 – “Additionally, the digital assistant component 220 may be configured to provide additional related information or searches that the the system may be more capable of participating in and continuing conversations.”).
YADIAN does not explicitly teach the [square-bracketed] limitations. In other words, YADIAN teaches analyzing a facial appearance of a user, but does not explicitly teach using the facial appearance for estimating the state of a user.  Broadly speaking, since the claim does not specify what it means by “a user state”, it can still be interpreted as estimating whether or not a user is present in the scene (presence state of a user) by analyzing the facial appearance of the user.  Nevertheless, Examiner provides KIDD for the clarity of the rejection.


KIDD explicitly discloses the [square-bracketed] limitations.  KIDD discloses a method/system conversing a user, comprising:
a user state estimator implemented by a processor and configured for estimating a state of the user based on the relevant features (KIDD Par 27 – “In Block S110, the set of inputs can include inputs related to the personality of the patient, inputs related to the mood/emotional state of the patient, inputs related to biographical information of the patient, inputs related to medical information of the patient, and/or any other suitable inputs.”), wherein the state of the user is characterized based on at least one feature related to [facial] (KIDD Par 29 – “Regarding Block S110, inputs related to the mood/emotional state of the patient can be informative of a temporary mood/emotional state of the patient, and can be derived from one or more of: facial expressions of the patient captured by image sensors, speech (e.g., speech content, speech tone, etc.) captured by audio sensors, speech captured from inputs at a touch screen of the companion robot, speech captured in any other suitable manner, analysis of events of the patient (e.g., from biographical data extracted from conversations with the patient, from biographical data extracted from posts associated with the patient in electronic social  and non-facial appearances of the user in the current scene (KIDD Par 29 – “Regarding Block S110, inputs related to the mood/emotional state of the patient can be informative of a temporary mood/emotional state of the patient, and can be derived from one or more of: facial expressions of the patient captured by image sensors, speech (e.g., speech content, speech tone, etc.) captured by audio sensors, speech captured from inputs at a touch screen of the companion robot, speech captured in any other suitable manner, analysis of events of the patient (e.g., from biographical data extracted from conversations with the patient, from biographical data extracted from posts associated with the patient in electronic social networking applications, from digital communication received and/or transmitted to personal devices of the patient, etc.), and/or any other suitable source.”); and
a dialogue controller implemented by a processor and configured for generating a feedback directed to the current response of the user based on the state of the user and the dialogue context (KIDD Par 53 – “trigger conditions in which to perform an action relating to the care provider, such as contacting the care provider in response to a patient conversing with the companion robot regarding emergency content;”; Par 59 – “In more detail for Block S130, in a specific example of an interaction plan having a first goal of strengthening the relationship between the companion robot and a patient who responds well to sympathy, and a second goal of promoting adherence to a medication regimen and the patient, an upstream node of a tree generated in Block S130 can have branches with conversation components that promote the patient to voice frustrations he/she is experiencing (e.g., “You seem really frustrated? Did anything happen today?”). Based on the inputs provided by the patient, downstream nodes of the tree can have branches with interaction components for appropriately responding to the frustrations inputted by the patient, where the interactions are chosen to have a sympathetic tone (e.g., “I'm really sorry to hear that”).”).

One of ordinary skill would have been motivated to include analyzing the facial appearance of a user, in order to improve the accuracy of the interaction engine in generating interaction plans with conversation components (KIDD Par 67).

Claim 16 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

Claim 17 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

Claim 18 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

Claim 19 is similar to the method of Claim 5; thus, it is rejected under the same rationale.

Claim 20 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

REGARDING CLAIM 21, YAZDIAN in view of KIDD discloses the system of claim 15, further comprising a feedback instruction generator implemented by a processor (YAZDIAN Fig. 1 – “Action Queue” and “Output”) and configured for performing the steps of Claim 7; thus, it is rejected under the same rationale.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JONATHAN C KIM/Primary Examiner, Art Unit 2659